


117 HR 4250 EH: War Crimes Rewards Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4250
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To amend the State Department Basic Authorities Act of 1956 to provide for rewards for the arrest or conviction of certain foreign nationals who have committed genocide or war crimes, and for other purposes.


1.Short titleThis Act may be cited as the War Crimes Rewards Expansion Act. 2.Department of State rewards programParagraph (10) of section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended by striking defined under the statute of such tribunal; and inserting the following:
defined under— (A)the statute of such country or tribunal, as the case may be; or
(B)United States law;. Passed the House of Representatives September 28, 2021.Cheryl L. Johnson,Clerk.  